Citation Nr: 0946904	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-16 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B.D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
November 1973.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for PTSD, 
and assigned an initial rating of 30 percent disabling, from 
November 29, 2005.  The Veteran appealed for a higher initial 
rating.  In July 2007 during the initial rating appeal, the 
RO assigned a higher initial disability rating of 50 percent 
for the period from November 29, 2005.  Inasmuch as a higher 
rating is available for the service-connected PSTD than the 
50 percent assigned in the July 2007 rating decision, and as 
a claimant is presumed to be seeking the maximum available 
benefit for a given disability, the claim for a higher 
initial rating as reflected on the title page remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  For the initial rating period from November 29, 2005 to 
February 20, 2007, the Veteran's PTSD was characterized by 
nightmares, sleep disturbances, depression, and memory 
problems, which resulted in occupational and social 
impairment with reduced reliability and productivity; for 
this period, PTSD did not manifest occupational and social 
impairment, with deficiencies in most areas.

2.  For the initial rating period from February 20, 2007, 
the Veteran's PTSD was characterized by the additional 
symptoms of suicidal ideation and hallucinations that more 
nearly approximated occupational and social impairment with 
deficiencies in most areas; for this period, PTSD did not 
manifest or more nearly approximate total occupational and 
social impairment. 
	

CONCLUSIONS OF LAW

1.  For the initial rating period from November 29, 2005 to 
February 20, 2007, the criteria for a rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, for 
the initial rating period from February 20, 2007, the 
criteria for a 70 percent rating for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

This notice requirement applies to all five elements for 
service connection, including disability ratings and 
effective dates.  Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).  In this case, the Veteran was provided VCAA notice 
in an August 2007 letter.  This letter informed the Veteran 
of the types of evidence not of record needed to substantiate 
his claim, the division of responsibility between the Veteran 
and VA for obtaining the required evidence, and how the 
disability ratings and effective dates are assigned.  This 
appeal arises from disagreement with the initial evaluation 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting a veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the Veteran's claim that VA has 
not sought.  Service treatment records, VA treatment records, 
private treatment records, VA examination results, the 
Veteran's statements, his representatives' statements, and 
additional lay statements have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence that might be relevant to the issues 
on appeal, and that VA has satisfied the duty to assist.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service connected PTSD was initially rated in 
accordance with the General Rating Formula for Mental 
Disorders at 38 C.F.R. § 4.130, which provides that a 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

In this decision, the Board considered the rating criteria in 
the General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type and 
degree of the symptoms, or effects, that would justify a 
particular rating.  The Board has considered the symptoms 
indicated in the rating criteria as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, and, 
although noting which criteria have not been met, has not 
required the presence of a specified quantity of symptoms in 
the Rating Schedule to warrant the assigned rating for PTSD.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of psychiatric impairments.  A GAF Scale score of 21 to 
30 indicates behavior is considerably influenced by delusions 
or hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation), or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Scale score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant), 
or an major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF Scale score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Scale score of 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  A 61 to 70 
GAF Scale score indicates some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. 

Initial Rating Analysis

After a review of the evidence, the Board finds that, for 
the initial rating period from November 29, 2005 to February 
20, 2007, the Veteran's PTSD was characterized by 
nightmares, sleep disturbances, depression, and memory 
problems, which resulted in occupational and social 
impairment with reduced reliability and productivity, which 
more nearly approximated the rating criteria for a 50 
percent disability rating under Diagnostic Code 9411.

The relevant evidence includes medical records from the 
Veteran's period of incarceration note complaints of 
nightmares and poor sleep beginning in October 2004, which 
was diagnosed as PTSD.  VA treatment records from February 
2006 note symptoms of nightmares, depression, insomnia, and 
history of suicidal ideation.  He is also noted to have the 
additional neurological symptom of memory loss, which is not 
attributed to PTSD.

VA treatment records from March 2006 note symptoms of 
recurrent intrusive recollections, avoidance of stimuli 
associated with the trauma, and persistent symptoms of 
increased arousal.  His mental status examination revealed a 
casually dressed man who was alert and oriented times three; 
euthymic mood with congruent affect; no auditory of visual 
hallucinations; no lethal ideations; and fair judgment and 
insight.  While a veteran's rating on the Global Assessment 
of Functioning (GAF) scale is not dispositive, the Board 
notes that the Veteran was assigned a GAF score of 45, which 
indicates serious symptoms or any serious impairment in 
social, occupational, or school functioning.  See Diagnostic 
and Statistical Manual for Mental Disorders, Fourth Edition, 
of the American Psychiatric Association (DSM- IV).  This 
record also notes the Veteran's thirty year history of 
alcohol abuse and intermittent cannabis use.

VA treatment records from June 2006 and July 2006 note 
complaints of nightmares, flashbacks, recurrent intrusive 
thoughts, depressed/anxious/irritable mood, hypervigilance, 
exaggerated startle response, insomnia, relationship 
problems, memory problems, and impaired judgment.  His mental 
status examination revealed a casually and neatly dressed man 
who was cooperative; no evidence of psychotic symptoms; no 
current suicidal or homicidal ideation; irritable/depressed 
mood; appropriate affect; and unimpaired judgment and 
insight.  This record notes a discussion of the Veteran's 
incidents of being robbed while he was delivering pizza, his 
job at that time. 

In an October 2006 statement, the Veteran's wife noted his 
symptoms of nightmares, trouble sleeping, serious mood, 
forgetting her name, not bathing, not laughing, and "he does 
not seem to care about life."

In November 2006, M.J.M., the Veteran's friend since 1979, 
submitted a statement on his behalf.  The Board notes that 
this friend is a chiropractor.  As psychiatric disorders are 
not considered to be within the realm of chiropractic 
expertise, his opinions are not considered competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995) citing 
Layno v. Brown, 6 Vet. App. 465, 469 (1995) (holding that a 
medical professional is not competent to opine as to matters 
outside his scope of expertise).  However, as noted above, 
this friend has known the Veteran for three decades and can 
therefore provide lay evidence on his behalf.  In that 
regard, this statement refers to incidents of irrational 
behavior, nightmares, and impaired logic.

In another November 2006 statement, the Veteran's friend, 
E.J.R. recounted the Veteran's symptoms of depression, memory 
lapses, and nightmares.

VA treatment records from November 2006 note the Veteran's 
subjective symptoms of marital trouble, flashbacks, arson, 
headaches, uncontrollable rage, and sleepwalking.  A November 
2006 mental status examination found the Veteran to be 
causally dressed, able to verbalize his feelings, and 
interactive with good eye contact.  His speech was normal in 
rhythm and flow.  His attention and concentration spans were 
fair.  No memory problems were noted.  His thoughts were 
logical and goal directed.  No active delusions or 
hallucinations were noted.  His mood was depressed and he had 
a full range of affect.  He continued to experience intrusive 
thoughts and nightmares.  He did contract for safety and no 
active suicidal or homicidal ideations/plans were noted.  He 
had a fairly good fund of knowledge.  His insight and 
judgment were fair.  He was again assigned a GAF score of 45.  
See DSM-IV.

The Board also finds that, for the initial rating period from 
November 29, 2005 to February 20, 2007, PTSD did not manifest 
occupational and social impairment, with deficiencies in most 
areas, as required for a higher disability rating of 70 
percent under Diagnostic Code 9411.  The preponderance of the 
evidence shows that the Veteran's PTSD symptoms did not meet 
or more nearly approximate the criteria for a rating in 
excess of 50 percent at any time prior to February 20, 2007.  
The record from this time period shows that the Veteran is 
married and employed.  Mental status examinations 
consistently note that his judgment is unimpaired to fair.  
His mood is impaired and he suffered from intrusive thoughts, 
but these deficiencies are insufficient to demonstrate the 
requisite degree of occupational and social impairment for a 
higher evaluation.  The Veteran's PTSD symptoms for this 
period do not include suicidal ideation, obsessional rituals 
that interfere with routine activities, intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, difficulty in adapting to stressful 
circumstances, or inability to establish and maintain 
effective relationships. Accordingly, the Board finds that 
the Veteran's service-connected PTSD does not warrant an 
initial disability rating in excess of 50 percent for the 
initial rating period prior to February 20, 2007.

The Board further finds that, resolving reasonable doubt in 
the Veteran's favor, for the initial rating period from 
February 20, 2007, the Veteran's PTSD was characterized by 
the additional symptoms of suicidal ideation and 
hallucinations that more nearly approximated occupational 
and social impairment with deficiencies in most areas, as 
contemplated by a 70 percent disability rating under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  A staged rating 
of 70 percent is warranted for the initial rating period 
from February 20, 2007.  Under Fenderson, separate ratings 
can be established for separate periods of time based on the 
evidence at the time.  12 Vet App 119 (1999).  

A February 20, 2007 VA emergency room entry reflects that 
Veteran's complaints of sudden suicidal ideations with a 
plan, and increased depression.  Further examination also 
noted reports of auditory hallucinations of voices mumbling 
in his head.  The Veteran also reported increased flashbacks, 
nightmares, insomnia, and memory problems.  

VA treatment records from March 9, 2007 note complaints of 
nightmares, auditory hallucinations, sadness, unintentional 
weight loss of 40 lbs. within the year, and suicidal 
ideation.  His mental status examination revealed the Veteran 
to be well-groomed with good hygiene, alert and oriented 
times 4, pleasant, appropriately behaved, and cooperative.  
His mood was sad; his affect, animated.  He displayed 
suicidal ideation, but no plan.  He denied homicidal 
ideation, but described himself as a "violent person."  His 
speech was coherent and relevant.  His thoughts were 
organized and goal directed.  He suffered from hallucinations 
similar to flashbacks of being in combat.  He had delusions 
of voices mumbling and people being around him when no one 
was there.  His memory was good.  His insight and judgment 
were intact.

Private medical records from March 2007 note complaints of 
auditory and visual hallucinations.  The Veteran reported 
gross impairment of thought processes and communication, 
homicidal thoughts towards nonspecific individuals, and 
interference with performance of daily activities due to 
hallucinations and delusions.  A mental status examination 
found him to be alert, oriented times five, clean, 
appropriately attired, cooperative, and calm.  His speech was 
normal.  His affect was constricted.  His eye contact was 
good.  He reported additional symptoms of sleep disturbances, 
appetite disturbances (evidenced by his 40 weight loss over 
the previous year), decrease in concentration, loss of 
interest/pleasure, and feelings of worthlessness/guilt.

VA treatment records from April 2007 note the Veteran's 
complaints of anxiety, depression, racing thoughts, 
hallucinations, difficulty sleeping, and passive suicidal 
ideation.  The VA psychologist noted that the Veteran was not 
fully compliant with his medications.  Objectively, the VA 
psychologist noted that the Veteran's thoughts were 
tangential and he appeared agitated at the beginning of the 
session but calmed down towards the end.  He was admitted to 
emergency care in the middle of the month for complaints of 
seeing spots and bad memory, which he feared were the result 
of medication side effects.  At that time he demonstrated 
suicidal ideation.

Private medical records from April 2007 to May 2007 from Park 
Place Medical Center include a health risk survey completed 
by the Veteran.  In that survey, the Veteran complained of 
symptoms including persistent delusions and hallucinations, 
gross inappropriate behavior, communication difficulties, 
forgetfulness, fear of possible violence towards others, and 
disregard for his personal hygiene.  In that survey, the 
Veteran denied a history of alcohol and drug use, which 
contradicts the history relayed in his VA treatment records.  
Mental status examinations found him to be alert, oriented 
times four, and in no acute distress.  These records show 
treatment for hallucinations.

Private medical record from May 2007 from Hampton Roads 
Behavioral Health Center note complaints of poor sleep, anger 
towards parents and others, conspiracy theories, 
concentration problems, memory problems and suicidal 
thoughts, but no active suicide plan.  

In June 2007 the Veteran underwent a VA examination in 
conjunction with this claim.  At that time, the Veteran's 
chief complaint was hallucinations.  A mental status 
examination found him to appear disheveled and unkempt with a 
distinct odor.  He maintained eye contact well.  His thought 
content focused on his visual and auditory hallucinations as 
well as his multiple symptoms of PTSD.  His behavior was 
normal with no evidence of any time of psychosis.  He was 
oriented times five.  Memory function was good.  No memory 
deficit could be elicited during this meeting other than his 
forgetfulness about the actual day of the week, which he 
missed by one day.  Mood and affect were intense.  The 
Veteran was not acutely suicidal, homicidal, psychotic, 
manic, hypomanic, obsessive or compulsive.  He had no history 
of acting suicidally or violently.  His fund of knowledge, 
abstracting ability, and mathematical calculating ability is 
good.  Insight and judgment were poor.  The examiner noted 
that he found the Veteran to be an untruthful and unreliable 
historian.  The examiner cited specific examples of his 
denial of any involvement in the crime that led to his 
incarceration and his denial of a history of alcoholism which 
was contradicted during the course of the examination.  The 
Veteran assigned him a GAF score of 50, which indicates 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See DSM-IV.

VA treatment records from July 2007 note complaints of 
increased visual hallucinations and poor sleep.  He denied 
suicidal or homicidal ideations.  Later that month, the 
Veteran was referred for further evaluation of his insomnia 
and suicidal ideation.  At that time, the Veteran state that 
he was not acutely suicidal, but had chronic suicidal 
thoughts.  He requested medication to help him sleep.  A 
mental status examination by a doctor which found him to be 
alert, oriented times three, anxious, restless, pleasant, and 
cooperative.  He denied delusions.  He reported suicidal 
ideations and plans, homicidal ideations, and visual 
hallucinations.  His speech was coherent and relevant, with 
normal rhythm and tone.  His mood was restricted and his 
affect was depressed.  His thoughts were organized and goal 
directed.  His insight and judgment were impaired.  He was 
assigned a GAF score of 45.  See DSM-IV.  Later that day, he 
underwent another mental status examination by a psychiatric 
nurse clinician found him to be alert, oriented times four, 
pleasant, and cooperative with good eye contact.  He denied 
suicidal ideations, homicidal ideations, hallucinations, and 
delusions.  His speech was coherent and relevant.  His mood 
and affect were appropriate.  His thoughts were organized and 
goal directed.  His insight and judgment were good.  VA 
treatment records from August 2007 note complaints of visual 
hallucinations.

Private medical records from August 2007 from Dr. Parker note 
complaints of flashbacks, poor memory, hallucinations, and 
isolation.  A mental status examination found the Veteran 
oriented times four with logical, relevant, sequential, goal 
directed, multivarient, and indecisive thought processes.  He 
reported thoughts of suicide, but no plan.  His intelligence 
was estimated as average.  His memory was impaired.  His 
impulse control and judgment were adequate.

In October 2008, the Veteran underwent a VA psychiatric 
examination in conjunction with this claim.  At that time, 
the Veteran was unable to provide the examiner with a 
complete history.  He was asleep in the waiting room when the 
examiner got him and stated that he did not know why he was 
there.  His appearance was disheveled.  The examiner noted 
that he found the Veteran to be not credible because he 
believed the Veteran to be untruthful.  The Veteran's mental 
status exam found him to have poor memory, anxious mood and 
affect, poor fund of knowledge, poor abstracting ability, 
poor mathematical calculating ability, poor insight, and poor 
judgment.  He continued to endorse symptoms of auditory and 
visual hallucinations.  He had never been suicidal, homicidal 
or violent to others.  Despite the examiner's suspicions 
regarding the Veteran's untruthfulness, he was unable to 
disprove the Veteran's answers and therefore found that the 
Veteran was incapable of performing work on a regular basis 
as a result of his disorganization, confusion, and psychosis.  
The Veteran was found to have impairment in social and 
occupational functioning, but to be capable of performing all 
activities, chores, and tasks of daily life.  He was assigned 
a GAF score of 50, which indicates serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  See DSM-IV.

In November 2008, the Veteran underwent a VA neurological 
examination in conjunction with this claim.  The results of 
that were normal and the examiner responded negatively to the 
question of whether there was an organic cause for the 
Veteran's psychosis.

VA treatment records from June 2009 show complaints of 
auditory hallucinations lasting two weeks.  The Veteran noted 
that he had run out of his prescription psychiatric 
medication two weeks prior.  He admitted to auditory and 
visual hallucination.  He had a history of suicidal ideation, 
but did not have suicidal plans at that time.  He also 
complained of anger and anxiety.  VA treatment records from 
July 2009 show complaints of an increase in the Veteran's 
auditory hallucinations.  He absolutely denied suicidal and 
homicidal ideations at the beginning of the month.  Records 
from the end of the month note complaints of visual 
hallucinations, insomnia, and plans to hurt himself if his 
situation did not improve, as well as a list of people he 
wanted to hurt.

In August 2009, the Veteran sought VA mental health treatment 
for his PTSD.  His chief complaints were auditory and visual 
hallucinations.  His mental status exam found him casually 
dressed with adequate eye contact, fully oriented, not 
exhibiting abnormal movement, pleasant, cooperative, worried, 
depressed, anxious, without suicidal or homicidal ideations 
or plans, with relevant and coherent speech, and organized, 
goal-directed thoughts.  He denied delusions, but noted 
hallucinations.  His insight and judgment were fair.  His 
memory was not impaired.  He was assigned a GAF score of 55, 
which indicates moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  See DSM- IV.

In an August 2009 statement, the Veteran's wife noted 
symptoms of auditory and visual hallucinations and suicidal 
thoughts on a regular basis.

Based on the above, particularly the clinical findings which 
indicate that the Veteran displayed the additional symptoms 
of suicidal ideation and recurrent hallucinations, and 
resolving all doubt in favor of the Veteran, the Board finds 
that, for the initial rating period from February 20, 2007, 
the symptomatology associated with PTSD most nearly 
approximated the criteria for a 70 percent rating under 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  Resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
the criteria for a rating of 70 percent for PTSD have been 
met for the initial rating period from February 20, 2007.  
38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order when there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The record does not 
reflect frequent periods of hospitalization because of the 
service-connected disability in question, nor does it reflect 
interference with employment to a degree greater than that 
contemplated by the regular schedular standards.  All the 
symptoms the Veteran reported at the February 20, 2007 VA 
hospitalization have been considered in granting the 70 
percent staged rating.  

The schedular criteria for rating psychiatric disorders are 
extensive and specifically contemplate the Veteran's 
symptoms, especially depression, suicidal ideation, and 
hallucinations.  In addition, the schedular rating criteria 
are flexible enough to allow consideration of any psychiatric 
symptoms the Veteran reports, not just those listed in the 
schedular rating criteria.  See Mauerhan, 16 Vet. App. 436 
(symptoms indicated in the rating criteria are only examples 
or symptoms "like or similar to" the symptoms associated 
with the service-connected PTSD, and no specified quantity of 
symptoms is required to warrant a particular schedular rating 
percentage).  

Thus, the evidence of record does not reflect any factor 
which takes the Veteran outside of the norm, or which 
presents an exceptional case where the currently assigned 
schedular initial ratings are found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not meet.  See Smallwood v. Brown, 10 Vet. 
App. 93, 98 (1997) (quoting Floyd v. Brown, 9 Vet. App. 88, 
94-96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher initial disability rating for PTSD of 70 percent, 
for the initial rating period from February 20, 2007, is 
granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


